Citation Nr: 0309254	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  01-00 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart






INTRODUCTION

The veteran had verified active service from September 1965 
to July 1967.  

This appeal arises, in part, from a May 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  The RO granted entitlement to 
service connection for PTSD and assigned a 10 percent rating 
effective from March 17, 1998, the date of receipt of the 
veteran's claim.  

In an October 2000 rating decision the RO increased the 
rating assigned for PTSD to the current 30 percent rating 
effective from March 17, 1998. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Accordingly, and in order to 
comply with the decision of the United States Court of 
Appeals for Veterans Claims (CAVC) in Fenderson v. West, 12 
Vet. App. 119 (1999), the issue on appeal is characterized as 
shown on the preceding page.

In May 2001 the Board remanded this matter to the RO for 
additional development and adjudicative action.  

In November 2002 the RO most recently affirmed the 
determination previously entered.

The Board's review of the evidentiary record discloses that 
the service representative at the RO submitted a detailed 
statement in support of the veteran's claim in December 2000 
and in March 2003.  The representative at Board has not had 
an opportunity to review the claims file and submit a 
statement in support of the veteran's claim.  However, in 
view of the full grant of the benefit sought on appeal, the 
Board finds that there is no prejudice to the veteran in 
proceeding with adjudication of his appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

Since the time of initial entitlement the veteran's PTSD has 
been shown to cause long standing symptoms that more closely 
resemble those which result in occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the veteran, 
the criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's DD-214 reflects that he served in Vietnam and 
was awarded a Combat Infantry Badge. 

The veteran filed a claim of entitlement to service 
connection for PTSD on March 17, 1998.

The veteran was accorded a VA psychiatric examination in 
August 1998.  He reported that he has had a number of 
problems since his service in Vietnam.  

He indicated that he has had difficulty getting along with 
people and, as a result, he has held 20 jobs since service.  
He was separated from his third wife.  He stated that he is 
easily bothered by people and lived alone in a cabin in the 
woods.  The veteran indicated that he sometimes does not see 
other people for a month.  He complained of constant 
flashbacks and he spoke of an episode in which he saw a 
number of children killed.  In one village, he found all of 
the women and children had been killed and their bodies had 
been booby-trapped in order to kill U.S. troops.  Post-
service, he sustained a back injury and he began receiving 
worker's compensation benefits in 1988.  He had not been 
employed since that time.  Following clinical evaluation, the 
examiner's diagnoses included PTSD, which was characterized 
as mild.  A Global Assessment of Functioning (GAF) score of 
55 was assigned.

In October 1998, records of mental status evaluations of the 
veteran by NEC (initials), RN, M.Ed., were added to the 
claims folder.  His complaints were reported to include 
nightmares, feelings of withdrawal, a tendency to spend 
extended periods of time in the woods, problems with 
relationships, social isolation, a tendency toward verbal 
abusiveness and controlling behavior, intrusive recollections 
of Vietnam, which had increased over the previous three 
years, and emotional numbing.  His living situation was noted 
to be very isolated, in that he lived in a cabin deep in the 
woods with no electricity and no road.  He was close to his 
mother and did craft work, which he occasionally sold at 
craft fairs.  He indicated that he had moved in and out of 
strong preoccupation with Vietnam until 3 years ago following 
his father's death, when the preoccupation became constant.  
He always carried a knife with him and the examiner observed 
him to be frequently glancing towards the door in a 
hyperalert state.  The examiner indicated that the veteran 
"showed numerous signs of PTSD", but the report did not 
include a diagnosis or a GAF score.

By rating decision of May 1999, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
effective from March 17, 1998, the date of initial 
entitlement.  

In November 1999, VA psychological evaluations of the veteran 
at Albany VAMC, dated in August 1999 and October 1999, were 
associated with the claims folder.  The psychologist observed 
the veteran's mood to be dysphonic and his affect was 
somewhat labile to the point of tears when discussing 
Vietnam.  He was noted to have last worked in 1986 when he 
went out on disability for his back.  He made woodwork 
crafts, but had such discomfort in crowds that he could not 
attend craft fairs to sell his work.  

He lived alone near his mother.  He also had an 11-year 
relationship with a lady friend, but could only see her for a 
few hours at a time before feeling uncomfortable.  He 
reported several situations that triggered startle and fear 
reactions that affected his mood and behavior.  His symptoms 
included intrusive thoughts of his war experiences, 
nightmares, reeperiencing the feelings of trauma, avoidance 
of reminders of war experiences, feelings of emotional 
detachment from others, feeling emotionally numb and unable 
to have caring feelings for others, sleep problems, 
hypervigilance and being easily startled.  

The psychologist opined that the results of psychological 
testing were consistent with PTSD and a moderate level of 
symptomatology.  The psychologist further indicated that the 
veteran's PTSD significantly affected his ability to be in 
social situations, and it was believed that he was mildly to 
moderately depressed.  A GAF score of 40 was assigned.

In a letter, dated in April 2000, WHN, MSW, of the Vet Center 
in South Burlington, Vermont, stated that the veteran had 
been diagnosed with chronic, severe PTSD, which significantly 
affected his ability to be in social or employment 
situations.  Mr. WHN noted that he had been providing 
individual therapy to the veteran since December 1999.

The veteran was accorded a VA psychiatric examination in May 
2000, at Albany VAMC.  He reported that, for the past two 
years, he had been undergoing outpatient counseling sessions 
approximately twice a month.  

Prior to that he had been noted to have not participated in 
counseling and had not been given a psychiatric diagnosis.  
He indicated that he had been in good physical health except 
for his back.  Records reviewed were noted to reflect that he 
had been examined in August and October 1999, and had been 
diagnosed with PTSD with a GAF of 40 assigned.  

The veteran was noted to not have worked since 1988 due to a 
back injury.  He reported that he had been divorced three 
times.  He had a son he saw about once a year and a 
girlfriend for the past 11 years, who he only saw a few times 
a month and only for a few hours at a time.  He reported 
being uncomfortable around other people and very anxious in 
crowds.  The examiner noted that he adamantly denied a 
history of alcohol abuse, having only drunk minimally when he 
was younger and not at all in recent years.  He denied any 
alcohol related arrests.  

On examination he appeared to have okay grooming and hygiene 
and appeared physically healthy.  He appeared a few years 
younger than his stated age and was noted to wear a 
camouflage hat.  He was polite and cooperative, but did 
express a great deal of anger and outrage about the previous 
evaluation and called the previous evaluator "an ass."  He 
spoke in a clear voice tone at an average rate of speed 
without speech impediment.  He was quite articulate and 
informed the examiner that he had a 140 IQ.  His speech was 
logical and focused.  He was not guarded and did not attempt 
to exaggerate or minimize his problems.  

On mental status examination he was alert and oriented times 
four.  He described his general mood by stating that he was 
never really happy.  Indeed he appeared to suffer from a 
chronic dysphonic mood, but did appear to be capable of 
carrying on daily activities and self care.  He indicated 
that he had a short temper and admitted to having struck 
people out of anger at times, although he denied having ever 
been arrested for assault.  He said that he tended to brood a 
great deal about people who harm children or dogs, and the 
examiner noted that he became tearful at times during the 
examination.  He also reported a compulsion of memorizing 
every license plate when driving.  He said he chews his 
fingernails all the time.  

The examiner noted that his fingernails were chewed "to the 
bone."  He reported anxiety whenever going into a shopping 
mall.  When at restaurants, he had to be seated against the 
wall.  He could not stand having anyone behind him.  However 
the examiner noted that he did not appear to suffer from a 
full blown paranoid ideation or persecutory complex.  He 
described a sensation in a crowd of a pounding in his ears 
and a racing heart.  

He described his appetite as pretty fair.  He reported 
problems with insomnia at night, although he slept in the 
daytime pretty well.  He reported sleepwalking and described 
an incident when he sleepwalked and woke up with a gun in his 
lap.  He described his energy level as pretty good and self 
esteem as average.  He described his confidence and 
concentration as pretty good.  He said that he read a lot and 
appeared able to retain what he had read.  He denied any 
history of suicidal feelings but admitted to homicidal 
ideation.  He stated that he would like to kill the President 
but denied ever making any plans to kill anyone.  

Regarding activities, he indicated that he was a gun 
enthusiast who liked target shooting and fishing, and had 
some friends who participated with him in these activities 
from time to time.  However, he said he only saw them for 
brief periods of time and felt most comfortable when alone.  
He lived by himself in a rural area, but kept regular contact 
with his mother and brother.  Aside from his family members, 
he had very limited contact with others except for a 
girlfriend whom he saw for a few days a month and a few hours 
at a time.  He indicated that his ex wives would describe him 
as "emotionally abusive" but he denied any physical abuse.  
He reported that he does go shopping but generally lived off 
the land and avoided stores.  He described two dogs as his 
companions.  

The veteran indicated that his PTSD symptoms worsened after 
two Vietnam veteran friends and his father died from cancer.  
He described having recurring dreams of combat situations and 
intrusive thoughts about Vietnam daily.  He indicated that 
prior to the service he had hopes of becoming a veterinarian, 
but afterwards all he wanted to do was spend time in the 
woods and stay away from other people.  

Following clinical evaluation, the examiner concluded that 
the veteran meets the criteria for a diagnosis of PTSD, and 
that the disorder is moderate in severity.  The examiner 
added that the veteran appeared to be a seriously impaired 
man.  His impairment was characterized by chronic 
unemployment, multiple divorces, an inability to maintain 
intimate relationships, a chronically dysphonic mood, chronic 
anxiety, and social avoidance.  The GAF score reported was 
42, which the examiner opined was consistent with serious 
impairment of function.

By rating decision of October 2000, the RO granted a 30 
percent rating effective from the date of initial 
entitlement.

In May 2001 the Board remanded this matter for additional 
development.  

Among the additional development obtained are VA treatment 
records from 1998 through 2001.  These records reflect that 
the veteran underwent counseling sessions for his PTSD 
complaints and focused a great deal on his talking about his 
combat experiences.  He indicated that he did a lot of night 
ambush patrols and continued to still be doing "ambush 
patrols" at night.  In October 1999 he described a recent 
flashback when confronting some trespassing hunters and 
"saw" them appear as Viet Cong.  In January 2000 he 
complained a great deal about sleep difficulties as well as 
having some problems remembering names.  He also discussed 
that in February 2000 he had gotten into a physical 
altercation with somebody at the mall, and expressed that he 
greatly enjoyed hitting this person.  During this same 
session, he also discussed a possible business opportunity to 
sell his craft items on the Internet and expressed a wish to 
become a scoutmaster because he enjoyed teaching kids.  

In March 2000 he described having been unable to sleep for 6 
or 7 nights.  He also described an attempt to sit in the 
middle aisle of a restaurant, which he was unable to do for 
more than 15 minutes before picking up his plate and having 
to sit by a wall.  He also expressed bouts of survivor's 
guilt.  In April 2000 he reported sleeping problems in which 
he either woke up under his bed or in the hallway with a gun 
in his hand.  


He expressed the feeling that he didn't lead any semblance of 
a normal life.  In July 2000 a psychologist noted that the 
veteran displayed a full range of PTSD symptomatology.  A 
social work progress note of November 2000 reflects that he 
continued to wear an Army fatigue hat and jacket.  He was 
noted to maintain symptoms of PTSD causing isolation of self, 
and was only close to his 92 year old mother.  

He indicated that he did not trust people at all.  He was 
noted to have a son with whom he had only been involved since 
age 13.  He had a 2 year granddaughter whom he described as a 
"brat" and indicated that he was not looking forward to 
dealing with them during the holidays.  He had no insight on 
the effect of his trauma on personal relationships.  

In February 2001 he was seen in mental health primary care 
and was noted to have been suspicious of another 
psychiatrist's prior attempts to prescribe him medications.  
The social worker noted that for the first time in 9 months 
they had been working together, the veteran exhibited some 
excitement about having worked with a youth wilderness 
program taking them out for winter training for 4 days.  

However, he reported having continued significant anxiety and 
was unable to sleep at night.  When he finally did sleep, he 
had to be awakened by staff due to his nightmares.  He also 
described his interactions with the staff and teens of having 
remained isolated and rebuffed any attempts by the students 
to recognize his efforts.  Despite being successful with the 
teens and being offered a position, he felt he could not 
cope, and the social worker agreed and supported this 
decision.  

In April 2001 the veteran related an incident at a restaurant 
in which he had been confronted by a young Asian woman who 
said unkind words about his veteran status.  His non-veteran 
friend handled the incident and no further conflict occurred.  
The veteran went on to discuss his lack of regard for 
humanity and described a lack of sympathy for people in 
natural or manmade disaster situations.  

The social worker suggested that this was a probable 
extension of the veteran's PTSD, but the veteran was 
unwilling to consider this and remained unwilling to discuss 
any personal or emotional issue.  He also was unwilling to 
schedule another appointment during the springtime as it 
conflicted with his seasonal work as an outdoor guide.  He 
was agreeable to future appointments when his schedule 
allowed.  

In August 2002, the veteran underwent another VA examination.  
The examiner reviewed the claims file, including the prior VA 
examination reports.  He was noted to not be under a doctor's 
care for any physical problems.  He was noted to have been 
assigned a GAF of 40 by a doctor treating him for PTSD.  This 
doctor had noted that the veteran suffered from flashbacks, 
social avoidance, verbal abuse towards his wife, difficulty 
maintaining relationships, and difficulty maintaining 
employment.  He had no history of psychiatric 
hospitalizations and had never taken any psychotropic 
medications.  

He did see a counselor at the VA outreach clinic for several 
sessions, but discontinued because he was displeased with the 
treatment, calling it a waste of time.  He was likewise 
resistant to attending a veteran's group.  He stated that he 
keeps busy by working outdoors and fishing.  He had seasonal 
employment as a fishing guide during the summer.  Otherwise 
he had been unemployed for many years.  He was noted to have 
advised the previous examiner that he had a 140 IQ.  The 
examiner found that the veteran appeared to be quite bright 
and intellectually capable.  As a result, he should be 
considered to have underachieved and been underemployed for 
most of his adult life.  

Socially, he had been married and divorced three times.  He 
currently lived alone with his dog.  He was noted to have a 
relationship with his grown son and saw his brother on an 
almost daily basis.  He indicated that most of his friends 
were Vietnam veterans, but never talked about Vietnam.  He 
denied alcohol or drug related problems.  



On physical examination he was noted to be casually dressed, 
displaying good grooming and hygiene.  His physical 
appearance was unremarkable.  He was fully cooperative 
throughout the evaluation and did not appear to exaggerate 
symptoms or misrepresent himself.  He appeared open and 
honest.  

On mental status examination he did not display any obvious 
deficits in his memory or thinking.  He described his 
concentration as quite good and stated that he read a great 
deal.  He was noted to be writing a book about wild plants.  
He had good speech and vocabulary, with speech logical and 
focused at all times.  When describing his typical mood, he 
stated that he was happy outdoors and was not comfortable 
when indoors.  He indicated that he was anxious indoors and 
in crowds.  

He described himself as irritable but controlled his temper.  
He denied brooding or compulsions.  He reported anxiety in 
social situations, particularly in crowds.  He indicated that 
he would hear a pounding in his ears in such situations and 
would have to leave.  He described having to leave the mall 
through an emergency exit due to his symptoms.  He also 
reported being uncomfortable with Asian people and indicated 
that they would trigger a similar response.  He described 
having turned down potential fishing clients who were Asian.  

He described having problems with binge eating, with his 
eating fluctuating from eating nothing to eating a great deal 
the next day.  He reported suffering chronic insomnia, and 
was not helped by taking melatonin.  He napped frequently 
during the day and had great difficulty sleeping at night.  
He described his energy level and self esteem as good.  He 
denied any history of suicidality or homicidality.  He also 
denied any history of arrest.  He described his childhood as 
normal and attended two years of college before entering the 
military.  He reported no financial problems.  

Regarding his military history, he described having done 
multiple search and destroy missions, patrols and ambushes.  
He described some traumatic events that he experienced.  He 
reported that to this day he would drop to the ground if he 
heard a loud or unexpected noise.  He also described himself 
as chronically hypervigilant as he always had to have his 
back to the wall.  He indicated that if he heard an 
unfamiliar noise it would bother him until he could identify 
it.  He also reported flashbacks all the time.  He described 
having a flashback of seeing Vietcong while hiking and once 
came across three dead deer that he hallucinated as dead U.S. 
soldiers.  

The examiner concluded that based on this interview as well 
as the report from May 2000, the veteran clearly continued to 
have PTSD, chronic, severe.  He also met the criteria for an 
avoidant personality disorder.  The examiner opined that this 
avoidant personality disorder developed as a result of 
Vietnam and PTSD.  The examiner opined that the veteran 
appeared to be seriously impaired in his overall functioning.  
He suffered from claustrophobia, social avoidance, difficulty 
maintaining relationships, difficulty maintaining employment 
and chronic underachievement.  The Axis I diagnosis was PTSD, 
chronic severe and Axis II diagnosis was avoidant personality 
disorder.  He was noted to have little social support and 
limited income.  The GAF score was 42, serious impairment in 
functioning.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  In assessing the degree of disability of a service-
connected disability, the disorder is viewed in relation to 
its whole history.  38 C.F.R. § 4.1, 4.2.  



The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time, based on the facts found, a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (2002); 38 C.F.R. § 4.2 (2002).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2002).  
These criteria contemplate that a 10 percent disability 
evaluation should be assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).



A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.
According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a) (2002).  

In addition, the evaluation must be based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination. Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment. 38 C.F.R. § 4.126(b) (2002).  

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2000).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. DSM-IV.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

Scores ranging from 21 to 30 reflect behavior considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits if an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claim.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  All available service medical records have been 
obtained, and the veteran has not alleged that additional 
service medical records exist that have not been associated 
with the claims file.  

The Board initially remanded this matter in May 2001 for 
further development and consideration of this matter under 
the VCAA. 

The RO sent the veteran a letter in June 2001 which advised 
him of the actions taken and requested the veteran to name 
all VA and private medical providers who treated his PTSD 
since March 1998.  This letter also advised him of the VCAA.  
He did not respond to this request.  VA examinations were 
conducted, and copies of the reports were associated with the 
file.  

In the May 1999 rating decision, the RO notified the veteran 
of the evidence that is necessary to substantiate his claim.  
In addition, the RO informed him in the November 2002 
Supplemental Statement of the Case of the information, 
medical evidence, or lay evidence necessary to support his 
claim.  There is no indication that there is any additional 
relevant competent evidence to be obtained either by VA or by 
the veteran, and there is no specific evidence to advise him 
to obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In any event, any deficiencies in the duties to notify and to 
assist constitute harmless error, and are not prejudicial to 
the appellant in view of the fully favorable determination as 
further addressed below.


Initial Increased Evaluation

Initially, the Board observes that the evidence of record 
provides a very mixed picture of the veteran's PTSD and the 
extent to which it impairs his social and industrial 
functioning.  On the one hand, the VA examination report from 
August 1998 and the VA psychological evaluations from August 
and October 1999 appear to contain conflicting evidence 
regarding the severity of PTSD.  The August 1998 VA 
examination contained the examiner's assessment of PTSD as 
"mild" with a GAF score of 55 assigned.  However the 
veteran's complaints of constant flashbacks, his admitted 
isolation from people to the point where he didn't see 
another person for a month at a time, suggest more severe 
symptomatology.  




The mental status examinations submitted in October 1998 
provide further insight into the severity of the veteran's 
symptoms during this time period.  He was noted to have 
nightmares, feelings of withdrawal, a tendency to spend 
extended periods of time in the woods, problems with 
relationships, social isolation, a tendency toward verbal 
abusiveness and controlling behavior, intrusive recollections 
of Vietnam, which had increased over the previous three 
years, and emotional numbing.  His living situation was noted 
to be very isolated.  His preoccupation with Vietnam was said 
to have become constant around 3 years ago following his 
father's death.  He always carried a knife with him and the 
examiner observed him to be frequently glancing towards the 
door in a hyperalert state.

The August to October 1999 VA psychological evaluations 
contain an opinion that the veteran had a "moderate" level 
of symptomatology, but the symptoms and the GAF score of 40 
assigned by this same psychologist contradicts this opinion.  
The symptoms included intrusive thoughts of his war 
experiences, nightmares, reeperiencing the feelings of 
trauma, avoidance of reminders of war experiences, feelings 
of emotional detachment from others, feeling emotionally numb 
and unable to have caring feelings for others, sleep 
problems, hypervigilance and being easily startled.  These 
symptoms were shown to produce severe social and industrial 
dysfunction, to the point where he could only visit with his 
long term significant other a few hours at a time.  He was 
also noted to be a craftsman, but his discomfort in crowds 
rendered him unable to attend the craft fairs where his 
crafts were sold.  

The GAF of 40 under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) reflects some impairment in reality testing 
or communication, or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood, (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  This GAF score clearly indicates 
worse symptomatology than "moderate."

The counseling and psychiatric treatment records from 1998 
through 2001 reveal ongoing symptomatology of a seriously 
debilitating nature.  He was noted to continue to conduct 
nighttime "ambush patrols" and reported visual 
hallucinations in records dated in 1999.  He reported 
enjoying getting into a physical altercation with another 
person in February 2000.  He was unable to eat a meal seated 
in the aisle area of a restaurant due to his symptoms of 
anxiousness.  His symptoms of anxiety and nightmares also 
rendered him unable to accept employment offered to him by a 
youth wilderness camp.  

The most probative evidence in this case are the reports from 
the most recent VA psychiatric examinations done in May 2000 
and August 2002.

The May 2000 and August 2002 examinations both reflect GAF 
scores of 42, which, under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) is indicative of serious 
social and occupational functioning (e.g., no friends, unable 
to keep a job). 

Both these examinations show the veteran to be a highly 
intelligent individual with severe symptoms of flashbacks, 
intrusive thoughts, dysphonic mood, anger problems and 
avoidance of social situations.  The examiner in May 2000 
again described the PTSD as moderate in severity, but went on 
to say that the veteran appeared to be seriously impaired.  
His impairment was characterized by chronic unemployment, 
multiple divorces, an inability to maintain intimate 
relationships, a chronically dysphonic mood, chronic anxiety, 
and social avoidance.  

The extent of the veteran's social and industrial impairment 
resulting from PTSD is discussed in greatest detail in the 
August 2002 report.  The examiner noted his high 
intelligence, but long term unemployment except for seasonal 
work as a fishing guide.  The examiner opined that the 
veteran had underachieved and been underemployed most of his 
adult life.  The veteran was noted to suffer flashbacks, 
social avoidance, verbal abuse towards his wife, difficulty 
maintaining relationships, and difficulty maintaining 
employment.  

The examiner also noted that the veteran had no history of 
psychiatric hospitalizations and never took any psychotropic 
medications.  He also noted the veteran's history of 
difficulties getting along with prior counselors and distrust 
of certain treatment methods.  Again his lifestyle of extreme 
isolation was pointed out  Although the veteran did not 
appear to have obvious cognitive or memory deficits, he was 
noted to have a history of constant flashbacks and 
hallucinations.  His avoidance of certain stimuli that 
reminded him of Vietnam resulted in problems doing tasks such 
as shopping at the mall and caused him to reject potential 
fishing clients.  The examiner opined that the veteran 
clearly continued to have chronic severe PTSD, as well as an 
"avoidant personality disorder" caused by PTSD.  

Given this evidence, the Board finds that the veteran's 
degree of social and occupational impairment clearly meets 
the criteria for at least a 70 percent, but are of such an 
extent that with application of reasonable doubt, they appear 
to more closely resemble the specific symptoms resulting in 
total impairment of social and industrial functioning 
outlined in the criteria for a 100 percent evaluation under 
Diagnostic Code 9411.  38 C.F.R. § 4.7.  

The extent of the veteran's social and industrial impairment 
resulting from PTSD is discussed in greatest detail in the 
May 2000 and August 2002 VA examination reports, as well as 
in the treatment records from 1998 to 2001.  Given this 
evidence, the Board finds that the veteran's degree of social 
and occupational impairment clearly meets the criteria for at 
least a 70 percent, but are of such an extent that with 
application of reasonable doubt, they appear to more closely 
resemble the specific symptoms resulting in total impairment 
of social and industrial functioning outlined in the criteria 
for a 100 percent evaluation under Diagnostic Code 9411.  
38 C.F.R. § 4.7.  

Furthermore, with consideration of the overall evidence 
described above, the Board finds that it is more likely than 
not that the veteran's symptoms were of this severity dating 
back to the time of initial entitlement.

As noted above, in a claim placed in appellate status by 
disagreement with the original or initial rating award, as is 
the case herein at issue, separate compensable evaluations 
must be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal. Fenderson, supra.

In this case, the RO has determined that the evidence shows 
that the veteran's PTSD warranted a 30 percent evaluation as 
of March 1998, the date of initial entitlement, when the 
claim for service connection was filed.  

However, as the Board has determined that the veteran's 
symptoms meet the criteria for a 100 percent disability 
dating back to initial entitlement, there is no need for 
application of staged ratings in considering this claim.  
Fenderson, supra.


ORDER

Entitlement to an initial evaluation of 100 percent for PTSD 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

